Name: Commission Regulation (EEC) No 3188/85 of 14 November 1985 amending Regulation (EEC) No 2946/85 increasing to 300 000 tonnes the quantity of bread-making wheat held by the Danish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 11 . 85 Official Journal of the European Communities No L 301 /25 COMMISSION REGULATION (EEC) No 3188/85 of 14 November 1985 amending Regulation (EEC) No 2946/85 increasing to 300 000 tonnes the quantity of bread-making wheat held by the Danish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 ( 2), and in particlar Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as amended by Regulation (EEC) No 1806/85 (4); Whereas Commission Regulation (EEC) No 2946/85 (5) opened a standing invitation to tender for the export of 200 000 tonnes of bread-making wheat held by the Danish intervention agency ; whereas, in a communic ­ ation of 7 November 1985, Denmark informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of common wheat held by the Danish intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 300 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2946/85 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2946/85 is replaced by the following : Ã rticle 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of bread-making wheat to be exported to all third countries . 2 . The regions in which the 300 000 tonnes of bread-making wheat are stored are listed in Annex I hereto .' Article 2 Annex I to Regulation (EEC) No 2946/85 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1985 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 281 , 1 . 11 . 1975 , p. 1 . 2) OJ No L 107, 19 . 4 . 1984 , p. 1 . } ) OJ No L 202, 9 . 7 . 1982, p. 23 . 4) OJ No L 169 , 29 . 6 . 1985 , p. 73 . j OJ No L 283 , 24 . 10 . 1985 , p. 19 No L 301 /26 Official Journal of the European Communities 15 . 11 . 85 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Funen 12 000 Lolland/Falster 168 000 Zealand 80 600 Jutland 39 400 '